EXHIBIT 10.2.3






EXECUTIVE CONTINGENT SALARY PLAN    (CSP)
EMC Reinsurance Company (EMC Re)


Purpose - To provide special incentive for participants to contribute to the
success of EMC Reinsurance Company and EMC Insurance Companies and to provide a
means to participate in the favorable underwriting results of the companies.


Plan Year – Calendar year beginning January 1 and ending December 31.


Eligible Participants – Vice President – Reinsurance


Subject Compensation – annualized salary as of 12/15 of the plan year, pro-rated
for the period of service in the eligible position


Contingent Salary Percentage – based on (1) the Consolidated Combined Trade
Ratio for EMC Insurance Companies, (2) the adjusted Combined Trade Ratio for EMC
Re computed according to the formula below, (3) change in policyholder surplus
for EMC Re and (4) change in net written premiums for EMC Re. Calculations will
be to the nearest 1/10th of 1%.


Determination of adjusted Combined Trade Ratio for EMC Re


Step One: The actual combined trade ratio is adjusted for the profit or loss
incurred by EMCC under the occurrence cap protection.


Step Two: The adjusted combined trade ratio from Step One is compared to that of
the reinsurance industry as published by the Reinsurance Association of America.
If it is greater than the RAA combined, no further adjustment is made. If it is
lower than the RAA combined ratio, the adjusted combined trade ratio is reduced
by the difference, subject to a maximum reduction of three points.
Contingent Salary Percentage =
Consolidated Combined Trade Ratio Component (A)
+ Adjusted EMC Re Combined Trade Ratio Component (B)
+ EMC Re Surplus Component (C)
+ EMC Re Net Written Premium Component (D)
(Subject to maximum of 75.0%)
Where,
(A)
= (Combined Ratio Threshold – Consolidated Combined Trade Ratio) X 2.0%

(Subject to maximum of 20.0% and minimum of 0.0%)
(B)
= (Combined Ratio Threshold – adjusted EMC Re Combined Trade Ratio) X 5.0%

(Subject to maximum of 50.0% and minimum of -20.0%)
(C) = Percent change in policyholder surplus X 1.0 (if change is positive) or
Percent change in policyholder surplus X 1.0 (if change is negative)
(Subject to maximum of 25.0% and minimum of -20.0%)
(D) = Percent change in Net Written Premium X 2.0
(Subject to maximum of 15.0% and minimum of -10.0%)





--------------------------------------------------------------------------------

Revision Date 12-14-2016        Page 1



--------------------------------------------------------------------------------




Note: Combined Ratio Threshold provided in memo announcing plan each year


The Contingent Salary Payment for the plan year will be made to eligible
participants as soon as all necessary information is available and calculations
have been completed and verified and will be equal to –
Contingent Salary Percentage X Subject Compensation


Administration:
1.
An otherwise eligible participant will not be eligible to receive payment if
he/she is not employed by the Companies on the last day of the plan year.



2.
Exception - an eligible participant who retires or becomes deceased or disabled
before the last day of the plan year will receive payment based on subject
compensation for the plan year.



3.
Calculations may be adjusted for unusual or extenuating events or circumstances
as determined by the Executive Vice President for Corporate Development.



4.
If there is a disagreement or misunderstanding of the basis for the CSP or in
the calculation of the amount payable, the decision of the Executive Vice
President for Corporate Development will be final.



5.
Required taxes and voluntary deductions will be withheld from the contingent
salary payment as appropriate.



6.
Neither the adoption of the Executive Contingent Salary Plan nor any of its
provisions shall confer upon any participant any right to continued employment
with the Companies or affect in any way the right of the Companies to terminate
the employment of a participant at any time.



7.
Payments to eligible employees (as listed under “eligible participants”) under
this plan are subject to "clawback provisions" as described in detail under the
“Policy For Recovery of Erroneously Awarded Incentive-Based Compensation” set
forth below.








--------------------------------------------------------------------------------

Revision Date 12-14-2016        Page 2



--------------------------------------------------------------------------------




Employers Mutual Casualty Company Policy for Recovery of Erroneously Awarded
Incentive-Based Compensation:


Executive officers (as defined below) of Employers Mutual Casualty Company (the
“Company”) may be required to repay previously awarded incentive-based
compensation to the Company in certain circumstances and to the extent required
under applicable law. For incentive compensation performance periods in progress
as of the adoption of this policy and paid on or after January 1, 2015, the
statement of terms and conditions accompanying any incentive-based compensation
award made by the Company shall include a provision incorporating the
requirements of this policy.


To the extent there is a determination made that the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company with any financial reporting requirements, the Compensation Committee of
the Company’s Board of Directors and the Compensation Committee of EMC Insurance
Group Inc.’s Board of Directors (EMCI) (collectively referred to as the
Compensation Committees) will determine whether, and to what extent, recovery of
any incentive-based compensation previously paid is appropriate based on the
facts and circumstances involved. If it is determined that a recovery is
appropriate, the Compensation Committees shall direct that the Company recover
that portion of any incentive-based compensation (whether in the form of cash or
equity, if applicable) paid to current and former executive officers during the
36-month period preceding the date the Company is required to issue the
accounting restatement that is in excess of what would have been paid to the
executive officers under the accounting restatement. The amount to be recovered
from the executive officers based on an accounting restatement shall be the
amount by which the affected incentive-based compensation exceeded the amount
that would have been payable to such executive officers had the accounting
statements initially been issued as restated; provided, however, the
Compensation Committees reserve the authority to recover different amounts from
different executive officers on such bases as they shall deem appropriate, such
as in the case of an executive officer’s misconduct that contributes to the need
for the accounting restatement.


The Compensation Committees shall determine, subject to applicable law, whether
the Company shall effect such recovery of incentive-based compensation (i) by
seeking recovery from the executive officer; (ii) by reducing the amount that
would otherwise be payable to the executive officer under any compensatory plan,
program or arrangement maintained by the Company; (iii) by withholding payment
of future increases in compensation (including the payment of any discretionary
bonus amount); or (iv) by any combination of the foregoing.


For purposes of this policy, the term “executive officers” means those persons
who received incentive-based compensation under the Company’s Senior Executive
Compensation Bonus Program, Senior Executive Long Term Incentive Plan, or the
incentive-based compensation plans applicable to the Company’s Bond Manager and
the President of EMC Reinsurance Company. The term “incentive-based
compensation” means, as applicable, cash or equity compensation paid under any
of the above mentioned plans, the amount of which was determined in whole, or in
part, upon specific performance-based goals relating to the financial results of
EMC Insurance Companies, or its individual operating segments.



--------------------------------------------------------------------------------

Revision Date 12-14-2016        Page 3



--------------------------------------------------------------------------------










The remedies outlined herein are in addition to, and not in lieu of, any action
deemed necessary by the Compensation Committees, the Company’s Board of
Directors, EMCI’s Board of Directors, or the Company (up to and including
termination of employment), and any legal rights available to the Company to
recover incentive-based compensation, and any action imposed by law enforcement
agencies, regulators, or other authorities.









--------------------------------------------------------------------------------

Revision Date 12-14-2016        Page 4

